Citation Nr: 1703523	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO. 13-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of death of a veteran.


REPRESENTATION

Appellant represented by: Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from December 1942 to January 1946. The Veteran died in May 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2014 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a November 2010 rating decision of the RO in St. Petersburg, Florida.

In a decision dated in January 2014, the Board denied this appeal. The appellant appealed that decision to the Veterans Court. In an Order dated in September 2014, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's January 2014 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion. In March 2015, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

The appellant submitted additional medical evidence after the most recent Supplemental Statement of the Case. A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after February 2, 2013 (180 days after the enactment of the amendment), such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received on February 28, 2013, the Board will consider this evidence in the first instance. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The cause of the Veteran's death was cardiopulmonary arrest due to an acute myocardial infarction due to coronary artery disease; other significant conditions included chronic obstructive pulmonary disease and bronchitis. 

2. At the time of death, service connection was in effect for posttraumatic stress disorder (PTSD), bilateral hearing loss and tinnitus, and a scar of the left leg. 

3. The cause of the Veteran's death is not etiologically related to service or to any service-connected disability or disabilities.

4. The Veteran's service-connected disabilities were neither the principal nor a contributory cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of death of a veteran are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

To establish a service-connected cause of death, it must be shown that a service-connected disability either caused death or substantially or materially contributed to cause death. A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during active service, or one which was proximately due to or the result of, or aggravated by, a service-connected disability. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

A May 2010 report from A. Needleman, MD, notes the Veteran was admitted to hospital in May 2010 for hemoptysis. It was felt initially that he was suffering from acute bronchitis and was started on IV azithromycin. Dr. Needleman saw the Veteran two days later, at which time, he was feeling well. A subsequent renal ultrasound confirmed what appeared to be moderate left hydronephrosis. He underwent a Lasix renogram, which did not reveal complete obstruction, and it was felt that a urological consult should ultimately be obtained. Three days post-admission, the Veteran developed acute onset of substernal chest pain radiating into his back and arms. He was given one sublingual nitrogen and was transferred to intensive care. On travelling to intensive care, he became acutely unresponsive. A pulse could not be found and CPR was instituted. Ultimately, he was not able to be resuscitated. Discharge diagnoses included acute myocardial infarction with cardiopulmonary arrest, acute bronchitis, chronic obstructive pulmonary disease (COPD), asbestosis, microscopic hematuria, and left hydronephrosis. 

In October 2013, the Board obtained an independent medical opinion from G. Habib, MD, a cardiologist and professor of cardiology and Professor of Medicine and Cardiology at Baylor College of Medicine. Dr. Habib noted that he had regularly evaluated and treated patients with a variety of heart conditions, including various cardiomyopathies, congestive heart failure, myocardial infarction, and vascular disease, both as the primary care provider and as a cardiovascular consultant, for over 24 years. Dr. Habib noted that the Veteran was admitted to hospital with a 5-day history of cough, dyspnea, and hemoptysis, and was found on physical examination to have chest wheezing and bronchial sounds. He was diagnosed to have acute COPD exacerbation and acute bronchitis, for which he was treated with inhaled nebulizers and intravenous steroids for acute COPD exacerbation, and intravenous antibiotics for acute bronchitis. While being hospitalized for acute COPD exacerbation and acute bronchitis, he experienced a sudden and acute onset of chest pain radiating to the arms and back associated with electro-cardiograph changes. He was treated with sublingual nitrogen but this was soon followed by a sudden onset of unresponsiveness and a cardiopulmonary arrest. He had cardiopulmonary resuscitation, but passed away. He was diagnosed by his treating physicians to have died from a cardiopulmonary arrest due to an acute myocardial infarction and coronary artery disease as documented in the death certificate. 

Dr. Habib opined that the Veteran's cardiovascular disease, fatal heart attack, and/or coronary artery disease, were neither caused by nor aggravated by his PTSD. Dr. Habib reasoned that the Veteran had many known, well-documented, and well established major risk factors for atherosclerotic coronary artery disease, namely hypertension, longstanding for over 10-20 years, at times documented to be poorly controlled despite multiple medications; hypercholesterolemia, treated with statins for at least 10 years; advanced-age first coronary intervention performed in 1998 when he was 76 years old; male gender; and chronic kidney disease, Stage III. He suffered an apparent acute myocardial infarction with chest pain typical of a heart attack and electro-cardiograph ST-wave changes consistent with myocardial ischemia or a heart attack, then suffered a fatal cardiopulmonary arrest. Medical records do not support any worsening exacerbation or intensification of his PTSD symptoms in the time period from initial evaluation of PTSD in May 2008 and hospitalization in May 2010 when he suffered a fatal myocardial infarction. Moreover he had no evidence of any worsening of his cardiovascular disease since 2008 when the clinical diagnosis of PTSD was made. The medical records do not document worsening of his angina pectoris or any hospitalization for coronary artery disease from 2008 to 2010. In contrast, the Veteran had multiple major atherosclerotic risk factors for coronary artery disease, as set out above, that antedated the clinical diagnosis of PTSD. Moreover he had a clinical diagnosis of coronary artery disease at least since 1998 when the coronary stents were placed in his coronary arteries, about 10 years before the initial evaluation for PTSD was completed and the clinical diagnosis of PTSD was made. 

Finally the trigger for the fatal heart attack was not gradual progression of his coronary artery disease over time, but a hospitalization for acute COPD exacerbation and acute bronchitis. In patients like the Veteran, with extensive pulmonary disease, bullous emphysema, sleep apnea, pulmonary fibrosis, asbestosis, and pulmonary hypertension, presenting with acute COPD exacerbation hypoxemia due to severe and advanced lung disease, and acute respiratory failure due to severe and acutely worsened lung disease, may well be the trigger for markedly increased oxygen demands on the heart and decreased oxygen supply to the heart, and thus a cause or contributing factor to the acute fatal heart attack. 

Thus in summary, Dr. Habib found that there was no justification for the claim that the fatal heart attack in this octogenarian with a longstanding history of major coronary risk factors for decades and coronary artery disease, which he had for at least 12-13 years, was caused, exacerbated, or contributed to, by a clinical diagnosis of PTSD in 2008. Dr. Habib opined that the facts and circumstances leading up to the fatal heart attack and the coronary artery disease medical history do not support any claim of a plausible link between his PTSD and his cardiovascular disease. Dr. Habib stated specifically that there is not a 50 percent or greater likelihood that this Veteran's diagnosed cardiovascular disease or fatal heart attack or coronary artery disease were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected PTSD. 

In support of his opinion, Dr. Habib listed numerous observational studies, retrospective studies, and case control studies, which he described as intended to generate an interesting hypothesis about a possible relationship to be later tested in more definitive clinical studies. He noted that such study designs have been unfortunately used by even reputable investigators and authors, sometimes in peer reviewed journals, to suggest many associations over the last several decades that have been proven wrong in subsequent better designed clinical trials. These studies included literature cited suggesting a relationship between PTSD and cardiovascular disease, which he found does not prove a link in any individual patient with PTSD and heart disease. Such a relationship in an individual claimant requires a careful review and analysis of the unique circumstances of the case under review. Dr. Habib also noted that major cardiovascular medical societies such as the American Heart Association and the American College of Cardiology do not in the widely accepted and published National Clinical Guidelines for patients with cardiovascular disease, list PTSD as a risk factor for atherosclerotic coronary artery disease or as a risk factor for death due to coronary artery disease, or for a fatal heart attack, despite the cited references in this appeal. 

In response to the concerns expressed in the Joint Motion, the Board ordered development to obtain additional treatment records reflecting the severity of the Veteran's PTSD and other conditions during the period discussed by Dr. Habib, and then to obtain a supplemental opinion. A March 2016 opinion finds that the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition, i.e. PTSD. The rationale was that, after a review of the entire claims file, including VA medical treatment records with special emphasis on the remands and medical records from the Veteran's private physician, and hospital records received after the date of the remands, there is no rational medical evidence or basis for the claim that the Veteran's PTSD caused, contributed to, or aggravated, the Veteran's cardiac condition. The most likely cause of his death was the natural progression of his cardiac disease. The examiner also opined that there does not appear to be a rational basis for the claim that the Veteran's cardiovascular disease progressed more rapidly than would be been expected due to natural progression after a diagnosis of PTSD was made in 2008. The examiner noted that there was no ongoing treatment or progression of PTSD from 2008 to 2010. The examiner also noted the fact that, in addition to severe cardiovascular ischemic heart disease, the Veteran also had severe aortic stenosis and numerous risk factors for cardiac disease, including, hypertension, a history of cigarette smoking, hyperlipidemia, and class-III renal disease. While Wellbutrin should be used with caution in patients with cardiac due to exacerbation of hypertension, there is no medical evidence that this caused, aggravated, or contributed to the Veteran's cardiac disease. In conclusion, there is no evidence that the Veteran's PTSD, or medications for depression in any way caused, contributed to, or aggravated the Veteran's death, which is presumed to be due to a myocardial infarction.

The appellant submitted a private opinion in July 2016 from D. Bader, MD, who noted that the literature has been growing over the past number of years regarding the association of PTSD and altered cardiovascular health. Dr. Bader noted a study which found that people with myocardial infarction reported higher prevalence of four stress factors, including stressful life events. Another study found that PTSD was a strong and independent predictor of greater (cardiovascular) symptom burden, greater functional limitation, and worse quality of life. A study of clinical outcomes found that PTSD was associated with increased cardiovascular mortality. Another study showed that PTSD associated with the presence and severity of coronary atherosclerosis and predicted mortality independent of age, gender, and conventional risk factors such as hypertension, cholesterol, diabetes, smoking, and obesity. Another study showed that PTSD was associated with ischemic changes on exercise treadmill tests independent of traditional cardiac risk factors. Another study showed that PTSD was associated with greater than twice the risk of coronary heart disease over a median follow-up of 13 years as confirmed with quantitative measures of coronary perfusion and myocardial blood flow. Another study found a higher risk of incident coronary disease among patients with PTSD. 

Dr. Bader noted that the fact that major cardiovascular medical societies do not list PTSD as a risk factor needs to be taken with a grain of salt as those guidelines, are several years behind clinical practice and similar statements can be made about other societies. 

In summary, Dr. Bader concluded that there are many studies that support an association that is more likely than not causal between PTSD and coronary heart disease outcomes. There are studies that show a strong link with subclinical, outcomes, a dose relationship, and evidence for mechanistic associations suggesting that the relationship is real and certainly clinically important. Although Dr. Bader agreed that this Veteran's, acute pulmonary process was the likely trigger of his myocardial infarction and death, it still does not deter from the fact that his history of PTSD more likely than not contributed to his ultimate cardiac death for all of the reasons previously reviewed. Dr. Bader concluded that it is more likely than not that PTSD contributed substantially to the Veteran's cardiopulmonary arrest, myocardial infarction and death.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The Board notes initially that there are no questions regarding the competence of any medical opinion of record and each medical professional is presumed to be fully competent regarding the statements and opinions offered. However, taking Dr. Bader's opinion as stated, that the Veteran's PTSD contributed substantially to the cause of his death, this in fact only identifies half of the criteria necessary under VA law to constitute a contributory cause of death. It is also necessary for there to have been a material contribution. This distinction gets to the essence of the dispute in the opinion evidence in this case. While Dr. Habib's opinion predated that of Dr. Bader, Dr. Habib specifically acknowledged and addressed the clinical studies relied upon by Dr. Bader, which have observed an association between the existence of PTSD and heart disease, and in the words of Dr. Habib, suggested a "possible relationship" not substantiated by clinical studies. Dr. Habib concluded that these studies establish no more than an association. In other words, while there may be a co-existence of conditions, and in some cases an elevated likelihood of such co-existence, clinical studies do not establish a mechanism of causation of heart disease by PTSD. 

Dr. Habib's reasoning is consistent with VA law, while Dr. Bader's reasoning seems to diverge from the guidance provided by applicable regulations and caselaw. Notably, the law makes a distinction between conditions which "casually shared" in producing death, and those for which there is a causal connection. 38 C.F.R. § 3.312(c)(1); Gabrielson, 7 Vet. App. at 39.

VA law also states that disabilities not materially affecting a vital organ or other vital body functions would not be held to have contributed to death primarily due to unrelated disability even where such disabilities are 100 percent disabling, and gives emphasis to service-connected diseases or injuries involving active processes affecting vital organs that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(2), (3).

Of particular significance in this analysis is the stipulation that, in cases where the primary cause of death is so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

The Board finds that it is difficult to argue that the cardiopulmonary arrest due to an acute myocardial infarction, which was the proximate cause of the Veteran's death, is not a condition so overwhelming that eventual death could be anticipated irrespective of coexisting condition. Dr. Bader has made no such argument. Rather, he has cited studies which discuss an association between patients who have PTSD and who also have an above-average incidence of heart disease. His conclusion that the Veteran's PTSD contributed substantially to the cause of his death is certainly competent evidence. However, the determination as to whether his findings are consistent with VA law is a legal question for the Board to determine. 

While medical professionals can legitimately differ in conclusions reached on the same set of facts, to persuade the Board of the correctness of his opinion, Dr. Bader must substantiate his opinion in a way that approximates the direct cause-and-effect relationship contemplated in the above provisions, which place an emphasis on conditions affecting a vital organ, and in a way that reaches beyond the mere co-existence of conditions in this case and in other cases. Where he cites medical studies in support of his opinion, those studies should tend to identify a mechanism of causation, or that the asserted causal link is direct and material, and not merely casual. They should also tend to establish that the asserted causal link represents the current consensus of the medical community and not merely that there is some limited or evolving support for the view. Here, the Board finds that Dr. Bader has not provided such a rationale, and the Board finds the opinion of Dr. Habib to be more persuasive and more consistent with the tenants of VA law than that of Dr. Bader. 

In sum, the Board finds that the cause of the Veteran's death is not etiologically related to service or to any service-connected disability or disabilities; and the Veteran's service-connected disabilities were neither the principal nor a contributory cause of his death. Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which he deserves acknowledgment, and that the appellant is sincere in her belief that the Veteran's death was related to his service-connected disabilities. While the Board fully understands the appellant's contentions, in the final analysis, the most persuasive evidence in this case is against her assertions. Simply put, the weight of the evidence is against her contention that the Veteran's death is related to his service connected PTSD.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in July 2010 and May 2015. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant. The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion. The appellant has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by obtaining medical records identified by the appellant and specified in the Veterans Court Remand, and by obtaining a supplemental medical opinion based on the review of this evidence.


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


